690 S.E.2d 215 (2010)
BUCKLEW
v.
The STATE.
No. A09A2230.
Court of Appeals of Georgia.
January 13, 2010.
Reconsideration Denied February 11, 2010.
Sharon L. Hopkins, Augusta, for Appellant.
Daniel J. Porter, Dist. Atty., Richard A. Vandever, Asst. Dist. Atty., for Appellee.
SMITH, Presiding Judge.
Roger Bucklew appeals from his convictions for aggravated child molestation and child molestation. In his sole enumeration of error, Bucklew argues the trial court erred by ordering him to wear a stun belt during the trial. The record, however, shows that he did not object to the trial court's order. His counsel's "failure to object at trial renders any argument as to this issue waived." (Citation omitted.) Henderson v. State, 285 Ga. 240, 245(7), 675 S.E.2d 28 (2009) (failure to object at trial to security measures ordered by trial court resulted in waiver of issue on appeal).
Judgment affirmed.
PHIPPS, J., concurs.
BERNES, J., concurs in the judgment only.